Citation Nr: 0006157	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-34 223 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependent's Educational Assistance under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1967 to February 
1970.  The veteran died on October [redacted], 1983.  The 
claimant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, denying the appellant an extension to her 
delimiting date for entitlement to Chapter 35 educational 
assistance benefits.  However, the Statement of the Case was 
issued by the Atlanta, Georgia RO.  The record indicates that 
the claimant resides in Florida. 

The Board notes that service connection for cause of the 
veteran's death was severed by a December 1998 rating 
decision.  The issue of entitlement to Dependency and 
Indemnity Compensation (DIC), death pension, and accrued 
benefits was the subject of a separate decision by the Board 
in July 1999.  A copy of these documents has been placed in 
the Chapter 35 folder.


REMAND

In order to adequately address the claimant's claim, the 
Board obtained the claims folder from the St. Petersburg, 
Florida RO.  Upon review, the Board notes that there is a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, of record in favor of the Disabled 
American Veterans signed by the claimant in September 1997.  

The Board notes that the claimant's representative was not 
provided a copy of the December 1997 statement of the case 
and was not provided the opportunity to present an argument 
on the claimant's behalf.  Accordingly, this case is REMANDED 
to the RO for the following:
  
The RO should provide a copy of the 
statement of the case to the claimant's 
representative and provide the 
representative the opportunity to submit 
an argument on the claimant's behalf.

The RO should review the complete file, 
which would reflect that service-
connection for the cause of death had 
been severed.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



